DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. Applicant amended Claims 5-10 to improve antecedent basis. Claim 21 is currently withdrawn and Claims 20 is canceled. 
Applicant’s arguments appear to be on the following grounds:
Applicant traverses the rejection under 35 U.S.C. § 103 as being unpatentable over DeSimone (US 2015/0072293) in view of Gan (CN 103571211). Applicant argues that one of ordinary skill in the art at the time of the invention would not have had a reasonable expectation that Gan’s silicone materials could be used to form a three-dimensional intermediate or even a fully cured three-dimensional object. Also, DeSimone is not directed to dual cure compositions and thus not directed to forming three-dimensional objects by further reacting the intermediates. Gan describes a wide variety of possible uses for its composition but creates no structures from it nor does Gan provide any indication of the mechanical properties of the dual cure materials when only partially reacted and gives no indication that the materials would be sufficiently rigid to retain shape and form after full curing. Therefore, one with ordinary skill in the art would not have combined DeSimone and Gan to arrive at the claims nor would have had a reasonable expectation that Gan’s material could be suitably used in the claimed methods.
Applicant submits that there are additional bases of patentability for several of the dependent claims because the office action cites with respect to Claims 4-6 , 10-11 and 17 that these dependent claims are directed to an “intended use” thus “not germane” or have “no significance” in determining patentability. However, all these examined claims are method claims. Therefore, these claims do not recite an intended use but method steps in method claims and so the recitations are directly germane to their patentability. The office action acknowledges that DeSimone and Gan do not disclose the subject 
These arguments are not persuasive for the following reasons:
In response to applicant's argument that one with ordinary skill in the art at the time of the invention would not have combined DeSimone and Gan to arrive at a method because DeSimone is not directed to dual cure compositions and Gan states that its compositions are applied to a wide variety of uses without any data regarding mechanical properties when only partially reached after the first cure and details no structures created, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the disclosure of DeSimone with Gan would be obvious because photocurable dual cure resins and, therefore, it would be obvious for this person to provide a dual cure silicone resin as a substitute alternative to the photocurable silicone resin, as disclosed by DeSimone (paragraph [0091]). MPEP 2143 § I (B).
As to applicant’s arguments regarding the dependent Claims 4, 5, 6, 10, 11 and 17 that now after the present amendment, all examined claims are method claims and recite a method step in a method claim with the result that these recitations are directly germane to their patentability, the examiner further asserts that the list of reacting steps found in these claim all indicate the use of a known technique to improve similar devices (methods, or products) in the same way (MPEP §2143 I.D.). Examiner asserts that one of ordinary skill in the art would have been capable of applying these known techniques – further added steps of Claims 4, 5, 6, 10, 11 and 17 to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.                                                          
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US2015/0072293) in view of Gan (CN103571211).
Regarding Claim 1, DeSimone discloses a method of forming a three-dimensional object   (abstract) comprised of a silicone polymer (paragraphs [0091] [0092]), said method comprising: (a) providing a silicone resin; wherein said silicone resin comprises: (i) a light polymerizable first reactant (paragraph [0092]); (ii) a photoinitiator (paragraphs [0091] [0098] implies a photoinitiator used with silicone resins see other paragraphs [0086] [0096]; (iii) at least one additional reactant(s) (paragraph [0103]), and (iv) optionally a catalyst (paragraph [0087]); and wherein that a said first reactant and said additional reactant(s) contains at least one siloxane linkage (paragraph [0118] crosslinked silicone polymer member comprises polydimethylsiloxane) and can further can form at least one three-dimensional intermediate from said resin, where said intermediate has the shape of, or a shape to be imparted to, said three-dimensional object (paragraph [0020] finished or intermediate product until completion of three-dimensional object being formed), and where said resin is solidified in said intermediate by irradiating with light (Figs. 5B 5E paragraph [0092]); then (c) further reacting said three-dimensional intermediate (paragraph [0155] intermediate products subject to further manufacturing 
In the same field of endeavor, Gan discloses a composition comprising a light curable dual cure silicone resin (abstract, ultraviolet light technical field p.1) which can be applied to the field of 3D printing (technical field p.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of DeSimone to incorporate the disclosure of Gan whereby a method for forming a three-dimensional comprising of a silicone resin where that resin can comprise various reactants, a photoinitiator and a catalyst for forming an object as well as an intermediate that has a shape of the final object imparted to it, capable of further reaction, would also consider that the silicone would be dual curing. One with ordinary skill in the art would consider this type of silicone resin because photocurable dual cure resins would be clearly known about by one with ordinary skill in the art and, therefore, it would be obvious for this person to provide a dual cure silicone resin as a substitute alternative to the photocurable silicone resin, as disclosed by DeSimone (paragraph [0091]). MPEP 2143 § I (B).
Regarding Claim 2, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and Gan further discloses that the method includes that the said silicone dual cure resin comprises an MD resin, a DT resin, an MT resin, an MDT resin, a DTQ resin, an MTQ resin, an MDTQ resin, a DQ resin, an MQ resin, a DTQ resin, an MTQ resin, or an MDQ resin (p. 5: 1). 
Regarding Claim 3, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone further discloses that the method includes that the said light polymerizable first reactant contains an alkene or alkyne linkage, preferably an acrylate or methacrylate linkage (paragraph [0086]). 
Regarding Claim 4, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone describes a resin comprising various reactants (paragraph [0086]) and Gan describes the composition of a silicone dual curable resin, and Gan further dis disclose the list of reactions that comprise a reacting step as recited in Claim 4: (i) a hydrosilylation reaction, (ii) a silanol or alkoxy silane-based moisture-cure condensation reaction, (iii) a free-radical reaction initiated by a peroxide or a 

However, in this case a set of further reaction steps which are further method steps which is comprised by the method claim itself, would be obvious with one having ordinary skill. The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
Regarding Claim 5, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and while DeSimone describes a resin comprising various reactants (paragraph [0086] including that the said resin optionally includes at least one alkene-functionalized or alkyne-functionalized reactant (paragraph [0086]) and Gan describes the composition of a silicone dual curable resin they do not disclose that said further reacting step comprises a hydrosilylation reaction, they do not disclose that the (i) said additional reactant contains a silyl hydride and (ii) said polymerizable   liquid includes a metal-centered catalyst as an additional component.
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure, in this case a set of reaction steps as part of the polymerization of the silicone resin in forming the three-dimensional object. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Regarding Claim 6, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone describes a resin comprising various reactants (paragraph [0086]) and: further discloses that (i) said additional reactant contains a silanol (Si-OH) or alkoxy silane (Si-OR) functional group (paragraph [0118] silane coupling agents) , and (ii) said resin further comprises a base catalyst or an acid catalyst as an additional component (paragraphs [0087] [0088]) that can comprise silanol or alkoxy silane-based moisture-cure condensation reaction . Moreover, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure, in this case a . In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Regarding Claim 7, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone describes a resin comprising various reactants (paragraph [0086]) and: further discloses that the reacting step comprises a free-radical reaction initiated by a peroxide or photoinitiator (paragraph [0086]), and: (i) said additional reactant contains at least one alkene or alkyne functional group (paragraph [0086]), and (ii) said resin comprises a radical generating peroxide or photoinitiator as an additional component (paragraph [0086]).
Regarding Claim 8, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone describes a resin comprising various reactants (paragraph [0086]) wherein a further reacting step comprises an epoxy reaction, and: (i) said additional reactant contains an epoxide functional group (paragraph [0088]) ;and (ii) said resin optionally includes, at least one of an amine, alcohol, anhydride, an alcohol catalyst, an acid catalyst, or combination thereof as an additional component (paragraph [0088]). 
Regarding Claim 9, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone describes a resin comprising various reactants (paragraph [0086]) wherein a further reacting step comprises a urethane reaction (paragraph [0095] [0096]), and: (i) said additional reactant contains an isocyanate functional group or a blocked isocyanate functional group (paragraph [0096]), and (ii) said resin optionally includes at least one of an amine, alcohol, thiol, anhydride, alcohol catalyst, acid catalyst, or combination thereof as an additional component (paragraph [0088]). 
Regarding Claim 10, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and while DeSimone describes a that the resin can comprise various types of resins ((paragraphs [0095] [0097] [0099]) and resin ingredients (paragraph [0103]) and that said resin optionally includes at least one alkene-functionalized or alkyne-functionalized reactant (paragraph [0088], DeSimone does not 
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure, in this case a set of reaction steps as part of the polymerization of the silicone resin in forming the three-dimensional object. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
Regarding Claim 11, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone further discloses, that  intermediate products are formed which may be introduced to further additive manufacturing (paragraph [0155]) under the same reaction steps as the final object paragraph [0020])  whereby the said further reacting step is carried out by heating said intermediate (paragraph [0208] and that the reaction may involve different wavelengths of light (paragraph [0113], and can use e-beam irradiation (paragraph [0123] laser) on said intermediate as well the object (paragraph [0020]) it is silent as to microwave irradiating said intermediate, contacting said intermediate to moisture, and  irradiating said intermediate with light at a different wavelength than said light of step (b) irradiating said intermediate with light at the same wavelength as but at greater intensity than said light of step (b) or a combination thereof. 
However, it is well settled that the intended use of a claimed apparatus, such as microwave irradiation, moisture contact is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to irradiate light to form the product as well as the intermediate and to use a greater intensity at a same wavelength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use these 
Regarding Claim 12, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and both DeSimone and Gan further disclose that said forming step is carried out by additive manufacturing (DeSimone, paragraph [0155], Gan, p. 1 technical field). 
Regarding Claim 13, the combination of DeSimone and Gan disclose all the limitations of Claim 12 and DeSimone further discloses that said forming step is carried out: (i) by either bottom-up three-dimensional fabrication between a carrier and a build surface (paragraph [0005]) or top-down three-dimensional fabrication between a carrier and a fill level the fill level optionally defined by a build surface(paragraph [0004]),; and/or (ii) optionally with a stationary build surface(paragraph [0009]); and/or (iii) optionally while maintaining the resin in liquid contact with both the intermediate object and the build surface or fill level (paragraph [0019]), and/or (iv) optionally with said forming step carried out in a layerless manner (paragraph [0008] the three-dimensional object can be produced continuously from that gradient of polymerization (rather than fabricated layer-by-layer)) each during the formation of at least a portion of the three-dimensional intermediate (paragraph [0020] finished or intermediate product until completion of three-dimensional object being formed),. 
Regarding Claim 14, the combination of DeSimone and Gan disclose all the limitations of Claim 12 and DeSimone further discloses that said forming step is carried out by continuous liquid interface production (CLIP) (abstract and title). 
Regarding Claim 15, the combination of DeSimone and Gan disclose all the limitations of Claim 12 and DeSimone further discloses that said forming step is carried out between a carrier and a build surface, said carrier and said build surface defining a build region therebetween (paragraphs [0010] [0016]), and said method optionally further comprising vertically reciprocating said carrier with respect to the build surface to enhance or speed refilling of the build region with the resin (paragraph [0009] carrier can rebound see also paragraph [0134]). 
Regarding Claim 16, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone further discloses that said three-dimensional object comprises a polymer blend, 
Regarding Claim 17, the combination of DeSimone and Gan disclose all the limitations of Claim 1 but are silent as to the said resin further comprising a hydrosilylation inhibitor and/or a moisture-cure condensation retarder. However, it is well settled that the intended uses of a particular material used in an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). 
Regarding Claim 18, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and while DeSimone discloses additional resin ingredients (paragraphs [0103-[0105] they are silent as to the said resin further comprising said resin further comprises a stabilizer. However, it is well settled that the intended uses of a particular material used in an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
Regarding Claim 19, the combination of DeSimone and Gan disclose all the limitations of Claim 1 and DeSimone further discloses, wherein said resin further comprises an oxygen scavenger (paragraph [0166] nitrogen environment). 
Regarding Claim 20, DeSimone discloses silicon curable resin comprising: (a) providing a silicone resin; wherein said silicone resin comprises: (i) a light polymerizable first reactant (paragraph 
[0092]); (ii) a photoinitiator (paragraphs [0091] [0098] implies a photoinitiator used with silicone resins see other paragraphs [0086] [0096]; (iii) at least one additional reactant(s) (paragraph [0103]), and (iv) optionally a catalyst (paragraph [0087]); and wherein that a said first reactant and said additional reactant(s) contains at least one siloxane linkage (paragraph [0118]crosslinked silicone polymer member comprises polydimethylsiloxane). However, DeSimone does not teach that the silicone resin is dual cure. 
In the same field of endeavor, Gan discloses a composition comprising a light curable dual cure silicone resin (abstract, ultraviolet light technical field p.1) which can be applied to the field of 3D printing (technical field p.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of DeSimone to incorporate the disclosure of Gan whereby a method for forming a three-dimensional comprising of a silicone resin where that resin can MPEP 2143 § I (B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742